PER CURIAM.
h Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that she violated the following provisions of the Rules of Professional Conduct: Rules 1.1(a), 1.3, 1.4, 1.16, 3.3, 8.4(a), 8.4(c), and 8.4(d). Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Tiffany M. Peterson, Louisiana Bar Roll number 29649, be suspended from the practice of law for a period of one year. This suspension shall be deferred in its entirety, subject to respondent’s successful completion of a two-year period of supervised probation. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that during the calendar year 2015, respondent shall enroll in and attend one full day of Ethics School offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.